54

                                               i’
           ,.’




OFFlCE   OF THE AmORNEY   GENERAL   OF TExAG
                   AUSTIN
                                                        ,. -~_
                                                        ..,    55




.
            *(IL)Klrohaa resMod h this Stats
                                           for a
    period of at least one (1) year iawd.iately pro-
    o wlingth eda teo fthe lp ~io o tiafo rar ,r 81    8t-
    .
    lnoo; ox use born dthin the Stata one (1) year
    iEM&latelppmoedlllgthe ddm of applioatlon,
    and whom mother haa mtsldrb in the State for
    a prrimloi at least'on6 (11 yaw tisdl4t*lp
    pxeoedl#~~
             8he birth o? lwob obildtand
            *(3) iihola undertb am of tourteen(14)       .
     tw-I     a
          ~(4) :ihohaa been depraved or parental uup-
     port or oue bp F,ason at the dwth, COntlnWd
     ebsenomfrom the ham, or phyeloalox ment6l in-
     oapaoitg of a,parsnC$and
        .,“(S)Was 8~ llv%n&with    hi8 feShar, nothor,'
 grandfatlaar,   grmnlaothu     brother, slew,   errcrp-
 father,   *topmothar,   etrpbothu, etopietbr,unol*,
 OP aunt, in a plaoe of weidon~e aulntdnrd   by
 OM OX -6 Of 8Wh W&U*08       a8 life or thbir Urn
,&&#   &
      "(6) Ifhahi8 not auffiolantiaotxamor other
 reoatl*ow to proviffo a rsaeozabl~ mubsietonoo
 Qorrpatlblewith dsaezaoyan6 Imelt&*




            paare;aml            :       ~.        t

            Who 1s a aftls6nof i&e Un1tt.d 5tat.q

      win    Who hea roeldedin tb Stew of %aros
 ‘for nii’ ( 5) ~ywrs
                  _- or.-mors
                           _ within
                                 - -the+t D*
 (t) years preow~       tw asta or hss bpp;ixob~mn
  for ~ael8tanoe and has ms~.od in the State of '~~
                                                  _
_ mxae
_ mxae oontinuou8l.fr
        oontinuou8q7 ror
                     ror one
                         one (11 year immodiatsly
 preoeatrrll;the applicatiolrl ana




      *(S) ,whO   haa not    suffloiantimome           or othir
 roioaoer   to pwvfde       & xwwnobla        8ubeietbnoa
 aaaQatiblrrith hsalth and daowoy. Provided
 tlmt in aorulderation  OS lnceneqnd rmouzw8
 aotwll~ lTa %lsbto   lelp p lia tha nte
                                      ‘Stat0   sney
 ahsllno* evelwts Inwas and rwouwoa wtdp     “ffkaay
 be lvallablsonly to relatlvceor rpgliaant.In-
 owe ail rseourow   to be la&en into.8anelderatlon
 ahall b8 kno*n to oxiSt and shall  bb bvallabls
 $0 thQ f@plioOnt.  linepplloontror old a86 80-
 eietanoeelm11 rot be denieda8sistbme bl)a&we
 o? the odatenor of 6 ohlld ox other relative,
 exorpt huebaudor tile, who, la. able to ceontribute
                                                    w      -.,-

                                                    ‘. :
                                                                    59



EozkonbloJ. S. Ill~rchiUOn,Pm&O 6
                                :'
                                 ;y,
                               i(l,
                               -r.
                               .,,,
                               .,.
                                 .>

 b7 the Ro6x-U am tha epplfouW8  gropart7,inde~eralaln8
 hla eligibilityfor aid. nod ft the peruonapplyLagr0x
 aid riaxeprwanta the raotaulth raa~o$ to hle onnerallrp
 or the pmpayky txws~~tl by the fiatl8loua transier he
 an& the poreone aidlzw and ~battB#hln Inthe rdtlow
~tranufar till bd, punishablewler tbs praviuloauor Sea-
 tion  84 of thle AOh




                                                           0
                                                                  APPROVED
                                                                   OPlNlON
                                                                  cohlMrrrEu
                                                                  Ew@